Citation Nr: 0605513	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-17 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for chorioretinitis of 
the right eye, currently evaluated as 30 percent disabling, 
plus additional special monthly compensation due to 
blindness.

2.  Entitlement to service connection for left eye macular 
degeneration, to include as secondary to service-connected 
chorioretinitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1953 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied an increased rating for right eye 
retinitis, currently evaluated as 30 percent disabling; and 
denied service connection for left eye macular degeneration.  
The veteran was scheduled for a May 2005 RO hearing, but did 
not appear.  A later May 2005 informal RO conference report 
shows that he decided not to have a formal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service connected right eye 
disorder is more disabling than currently evaluated.  It is 
also asserted on behalf of and by the veteran, in essence, 
that his macular degeneration of the left eye was caused or 
aggravated by his service-connected right eye disease.  As 
explained below, the Board finds that claim for service 
connection for macular degeneration of the left eye, to 
include on a secondary basis, must be remanded for further 
development and, as the claim for a rating in excess of 30 
percent for chorioretinitis of the right eye on appeal is 
intertwined with the former claim, the Board must defer 
appellate review of the increased rating issue until the 
requested development is completed.  The procedural and 
medical history is summarized below.

The RO originally granted service connection for right eye 
retinitis in March 1955, assigning a 30 percent rating 
effective January 9, 1955.  In March 1955, the RO also 
granted entitlement to special monthly compensation for 
blindness in one eye, effective January 9, 1955.  An 
increased rating claim for right eye retinitis was denied in 
July 1988.
In May 2000, the veteran filed an increased rating claim for 
right eye retinitis, stating that his eyesight had worsened.  
He specified in a later statement that he could not see at 
night to drive and had a hard time reading.  He further noted 
that sunlight hurt his eyes.  He thus contends that his right 
eye disease is more disabling than currently evaluated.

The veteran's chorioretinitis of the right eye is rated as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6070 for impairment of visual acuity.  He also is in receipt 
of special monthly compensation for blindness in one eye 
under 38 U.S.C.A. § 1114(k). 

A November 2000 VA examination report shows the veteran could 
count fingers at one foot with uncorrected vision in the 
right eye.  There was no improvement with correction.  His 
vision in the left eye was 20/30, without any correction, and 
no improvement with correction.  His near vision uncorrected 
was 20/800 on the right, not correctable with any lenses.  
His left eye uncorrected near vision was 20/100, and 
corrected was 20/20.  Fundus examination on the right showed 
a large chorioretinal scar in the center of his macula.  He 
also had a smaller chorioretinal scar along the temporal 
arcade.  The assessment was chorioretinal scar in the right 
eye involving the macula, with poor vision.  There was no 
evidence of active inflammation.  The examiner stated that on 
a more probable than not basis this represented a severe 
disability.  The assessment also included mild nuclear 
sclerotic cataract in both eyes, and borderline intraocular 
pressure in both eyes.

An October 2001 VA examination report shows that the 
veteran's distant visual acuity without correction in the 
right eye allowed him to count fingers at one foot eccentric, 
and was 20/60 in the left eye.  With correction, vision was 
improved to 20/40 in the left eye.  There was no improvement 
of vision obtained with correction in the right eye.  Near 
vision was 20/25 in the left eye.  Visual field testing with 
confrontation method showed constriction of the nasal field 
in the right eye and full field in the left.  It was noted, 
however, that Goldman visual field testing performed in 
November 2001 showed constriction of peripheral visual field 
superiorly and nasally in left eye, and also slightly 
inferiorly, which could be secondary to low tension glaucoma.  
Dilated fundus examination over the right eye showed 
pigmented chorioretinal scar in macula and a few drusen at 
the temporal edge of the scar.  The impression was 
significant reduction of vision in the right eye secondary to 
extensive chorioretinal scar in the macula; early cortical 
cataractous changes, both eyes, visually insignificant; and 
low tension glaucoma suspect with normal high intraocular 
pressure.  A December 2001 VA addendum noted that on a more 
probable than not basis, the above-mentioned three conditions 
were not secondary to the service-connected right eye 
disorder.  

A February 2005 VA examination report shows that right eye 
uncorrected acuity included distance vision with finger count 
at one foot and near vision was greater than 20/800.  There 
was no improvement with corrective prescription.  There was 
moderate nuclear sclerosis in the right eye.  The macula 
showed heavy retinal pigment epithelium atrophy from the 
optic nerve to the macula.  Retinal pigment epithelium 
atrophy was inferior to macula as well.  Foveal reflex was 
absent in the right eye.  Left eye uncorrected distance 
vision was 20/60.  Near vision was 20/200.  Visual acuity 
with current prescription for distance vision was 20/50.  
Distance vision in the left eye with corrected vision was 
20/40.  The diagnosis was history of chorioretinitis in the 
right eye with central scotoma 1953; functional impairment, 
severe in the right eye and loss of depth perception.  
Additional issues were noted as normal tension versus primary 
open angle glaucoma in both eyes; there was moderate inferior 
nasal visual field loss, left eye greater than the right, 
consistent with glaucoma; mild to moderate cataracts and 
dermatochalasis in both eyes; and macular degeneration in the 
left eye.  There also was superior visual field loss in the 
right eye, greater than left.

In March 2005, a letter from a private physician notes that 
the veteran's vision measured 20/200 in the right eye and 
20/50 in the left.  The veteran had significant retinal 
atrophy consistent with macular degeneration, which was the 
primary cause for the decrease in vision.  In addition, he 
had some mild to moderate cataracts, which were playing a 
minor role.  The visual field showed extensive loss in the 
right eye, consistent with retinal abnormality.  The left eye 
also showed some paracentral abnormality also consistent with 
macular change.  The physician suspected glaucoma based on 
the appearance of the optic nerves.  He stated that in terms 
of improving vision in the right eye, he felt it primarily 
was related to macular degeneration.

Service Connection for macular degeneration of the left eye 

VA medical records dated in November 2000 and October 2001 
show current findings of left eye macular degeneration.  
However, based on a review of the service medical records, 
there is no evidence of any in-service incurrence of disease 
or disability involving the left eye, to include macular 
degeneration.  An October 1953 left eye examination was 
negative.  April 1954, May 1954, and January 1955 medical 
records also show left eye vision at 20/20.  Moreover, none 
of the medical evidence of record relates the veteran's left 
eye macular degeneration to service.  November 2000 and 
October 2001 medical records both assess the left eye macular 
degeneration as age-related.  

However, the thrust of the veteran's claim is that his 
macular degeneration of the left eye is secondary to his 
service-connected right eye disease.  Secondary service 
connection may be granted if a claimed disability is found to 
be proximately due to or is the result of an established 
service-connected disability.  38 C.F.R. § 3.310(a) (2005).  
Secondary service connection may be found in certain 
instances in which a service-connected disability aggravates 
another condition.  (Emphasis added.)  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In a December 2001 VA addendum, the VA ophthalmologist who 
examined the veteran in October 2001 concluded that, on a 
more probable than not basis, the veteran's diseases of the 
left eye, to include macular degeneration, were not secondary 
to his service-connected right eye disorder.  However, there 
is no competent opinion that addresses the question of 
aggravation  Id.  It is the Board's judgment that a more 
thorough VA eye examination is warranted, which includes a 
competent opinion that is more responsive to the secondary 
service connection issues at hand.

Chorioretinitis of the Right Eye

As the final result of the adjudication of the claim of 
service connection for a left eye disorder may have an impact 
on the appropriate rating for the veteran's service connected 
right eye disease, the Board finds that the increased rating 
claim on appeal is intertwined with the claim for service 
connection for left eye disease.  Accordingly, the RO must 
adjudicate the latter claim before addressing the issue of 
entitlement to a rating in excess of 30 percent for 
chorioretinitis of the right eye.  See Harris v. Derwinski, 1 
Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994) (A claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any denied claim which is pending on appeal before 
the Board).

The RO/AMC should also secure any additional relevant 
treatment records that may be available.  38 C.F.R. 
§ 3.159(c)(1)(2) (2005). 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should contact the veteran 
for the purpose of obtaining all 
outpatient and inpatient medical records 
pertaining to either evaluation or 
treatment for any of his right or left eye 
diseases that have not already been 
obtained.

NOTE: In accordance with the Veterans 
Claims Assistance Act, the efforts to 
obtain records from Federal departments or 
agencies, such as VA records, shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(c)(3) (West 
2002).

2.  Thereafter, the AMC/RO must schedule 
the veteran for a VA eye examination to 
determine the current severity of his 
service-connected chorioretinitis of the 
right eye and obtaining an opinion 
regarding the etiology of any left eye 
diseases that any be present, to include 
macular degeneration.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
indicated studies should be accomplished, 
to include visual acuity and peripheral 
vision tests.  

The examiner should note all symptoms, 
clinical findings and test results 
attributable to the veteran's 
chorioretinitis of the right eye.

Following a review of the relevant medical 
evidence in the claims file, the examiner 
is also requested to address the following 
question:  Is it at least as likely as not 
(50 percent or greater probability) that 
the veteran's service-connected 
chorioretinitis of the right eye caused or 
aggravated any left eye disease that may 
be present, to include macular 
degeneration.

The ophthalmologist is advised that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.  

The ophthalmologist is further advised 
that an opinion of "more likely" or "as 
likely" would support a finding of the 
claimed cause or aggravation, whereas 
"less likely" would weigh against the 
claim.  

3.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claims as the information requested on 
this examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2005); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).

4.  The AMC/RO should review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the claims.

5.  Thereafter, the AMC/RO should 
readjudicate the claims for service 
connection for macular degeneration of the 
left eye, to include as secondary to the 
veteran's service-connected 
chorioretinitis of the right eye, and 
entitlement to a rating in excess of 30 
percent for chorioretinitis of the right 
eye.  If either claim is not granted to 
the veteran's satisfaction, the AMC/RO 
must issue a Supplemental Statement of the 
Case, which reflects consideration of the 
relevant law and regulations, to include 
38 C.F.R. § 3.310(a), and evidence in the 
claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

